Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (6,818,842) in view of HE (US 2016/0187372).
Regarding claim 1, Gray et al. disclose a seat comprising: at least one of a temperature 22 and of a humidity sensor 29; foam 16; and a measurement system comprising at least one sensor 22 in contact with the foam and adapted for measuring pressure exerted on the foam by a user, wherein a compensation suited to the measured pressure is determined based on a temperature and/or a humidity provided by the at least one temperature and/or humidity sensor (see abstract, and claim 18 which discloses compensation based on temperature and humidity signal).
However, Gray et al. fail to disclose a capacitive sensor and wherein at least one capacitive sensor is an interdigital capacitive sensor. 
Instead, HE discloses a capacitive sensor and wherein at least one capacitive sensor is an interdigital capacitive sensor (para 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of HE and use an interdigital capacitive sensor in the invention of Gray et al. because it is simple and provides stable performance.
Regarding claims 8 and 9, Gray et al. further disclose a controller (col. 3, lines 40-45) arranged for being connected to a measurement system and to a temperature and/or humidity sensor for a seat according to claim 1, wherein the controller is comprised in the seat, preferably in the temperature and/or humidity sensor, in the foam or in the measurement system (col. 3, lines 10-30).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (6,818,842) in view of HE (US 2016/0187372), and further in view of Gallaghar et al. (US 2018/0333093).
Regarding claim 2, Gallaghar et al. disclose the foam forms at least one measurement zone for a seat cushion and/or a seatback of the seat (figure 1 shows sensors on multiple zones of seatback and seat), wherein: the at least one sensor 22 is located in the at least one measurement zone.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gallaghar et al. and use multizone seat in the invention of Gray et al. because it is simple and provides accurate reading.
Gray et al. further modified discloses the at least one temperature and/or humidity sensor 22, 29, is located in the at least one measurement zone (shown in Gallaghar et al.); and the measurement system comprises a plurality of capacitive sensors 22 (Gallaghar et al.) in contact with the foam and adapted for measuring, in the at least one measurement zone, a pressure exerted on the foam by a user, where the measurement system and the temperature and/or humidity sensor are arranged for being connected to a controller 12 (in Gray et al.) configured for determining the compensation.
Regarding claim 3, Gallaghar et al. disclose at least one capacitive sensor 22 is located in the at least one measurement zone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gallaghar et al. and use sensor in foam in the invention of Gray et al. because it is simple and provides accurate reading.
Regarding claims 4 and 5, Gallaghar et al. disclose at least some of the capacitive sensors 22 constitute first pressure distribution measurement sensors located on either side of a central longitudinal axis of the seat cushion of the seat (sensors are present in front and back directions), wherein at least some of the capacitive sensors constitute second pressure distribution measurement sensors located on either side of a central vertical axis of the seatback of the seat (sensors are present on both side bolsters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gallaghar et al. and use sensor in all sides of the foam in the invention of Gray et al. because it is simple and provides accurate reading.
Regarding claims 6 and 7, Gallaghar et al. disclose the seat further comprises at least two resistive sensors 22 (para 0038) adapted for measuring a total pressure exerted on the foam by a user, wherein at least some of the resistive sensors are arranged on either side of a central longitudinal axis of the seat cushion of the seat and/or a central vertical axis of the seatback of the seat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gallaghar et al. and use sensor in all sides of the foam in the invention of Gray et al. because it is simple and provides accurate reading.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636